     Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 1 of 42



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF PUERTO RICO

___________________________________
                                   )
KHADIJAH AHMAD HAMDALLAH,          )
                                   )
                    Plaintiff,     )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-1287-WGY
CPC CAROLINA PR, LLC,              )
PUERTO RICO CVS PHARMACY, LLC,     )
KRB UNIVERSAL INVESTMENTS, LLC,    )
INSURANCE COMPANIES A, B, and C,   )
JOHN DOE, and JANE DOE,            )
                                   )
                                   )
                    Defendants.    )
___________________________________)



___________________________________
                                   )
RICARDO NIEVES ACEVEDO, JANET      )
MARIE VEGA RODRIGUEZ, and the      )
conjugal partnership               )
constituted between them,          )
                                   )
                    Plaintiffs,    )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-1288-WGY
CPC CAROLINA PR, LLC,              )
PUERTO RICO CVS PHARMACY, LLC,     )
KRB UNIVERSAL INVESTMENTS, LLC,    )
INSURANCE COMPANIES A, B, and C;   )
JOHN DOE, and JANE DOE,            )
                                   )
                                   )
                    Defendants.    )
___________________________________)
     Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 2 of 42



___________________________________
                                   )
EDWARD NIEVES ROMAN,               )
                                   )
                     Plaintiff,    )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-1289-WGY
CPC CAROLINA PR, LLC,              )
PUERTO RICO CVS PHARMACY, LLC,     )
KRB UNIVERSAL INVESTMENTS, LLC,    )
INSURANCE COMPANIES A, B, and C;   )
JOHN DOE, and JANE DOE,            )
                                   )
                                   )
                     Defendants.   )
___________________________________)



___________________________________
                                   )
MARÍA TERESA CRUZ MARRERO,         )
individually, and the ESTATE OF    )
RAMÓN FERNÁNDEZ DELGADO composed of)
RAMÓN FERNÁNDEZ CRUZ, EDGARDO      )
JOSÉ FERNÁNDEZ CRUZ, LISA MARÍA    )
FERNÁNDEZ CRUZ, JAVIER FRANCISCO   )
FERNÁNDEZ CRUZ, WANDA IVELISSE     )
FERNÁNDEZ CRUZ, and MARÍA TERESA   )
CRUZ MARRERO,                      )
                                   )
                    Plaintiffs,    )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 19-1776-WGY
CPC CAROLINA PR, LLC,              )
PUERTO RICO CVS PHARMACY, LLC,     )
KRB UNIVERSAL INVESTMENTS, LLC,    )
INSURANCE COMPANIES A, B, and C;   )
JOHN DOE, and JANE DOE             )
                                   )
                                   )
                    Defendants.    )
___________________________________)



                                  [2]
     Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 3 of 42




YOUNG, D.J.1                                           August 20, 2021

                          MEMORANDUM & ORDER

I.   INTRODUCTION

     As these cases prove, commercial real estate transactions

are inherently risky ventures.     This memorandum and order

addresses the remaining individual seller Consolidated Actions

concerning the real estate development of a CVS Pharmacy in

Carolina, Puerto Rico that unwound after four years of

preparation.    Had all gone according to plan, the defendant CPC

Carolina PR, LLC (“CPC Carolina”) was to acquire certain

contiguous pieces of property, including parcels from the

Sellers, aggregate the properties, and lease the aggregated

property to the defendant Puerto Rico CVS Pharmacy, LLC (“CVS”)

(CPC Carolina and CVS are collectively “the Defendants”), which

would then construct and operate the pharmacy.2        The deal fell


     1   Of the District of Massachusetts, sitting by designation.

     2 The Court refers to the plaintiffs in the following
consolidated actions collectively as “the Sellers”: (1)
Hamdallah v. CPC Carolina PR, LLC, 19-01287-WGY (plaintiff in
this action referred to as “Hamdallah”); (2) Nieves Acevedo v.
CPC Carolina PR, LLC, 19-cv-01288-WGY (plaintiffs in this action
collectively “Nieves Acevedo”); (3) Nieves Roman v. CPC Carolina
PR, LLC, 19-cv-01289-WGY (plaintiff in this action referred to
as “Nieves Roman”); and (4)Cruz Marrero v. CPC Carolina PR, LLC,
19-cv-01776-WGY (plaintiffs in this action collectively “Cruz
Marrero”). The above actions are collectively the “Consolidated
Actions.” The lead case between CPC Carolina and CVS is styled
CPC Carolina PR, LLC v. Puerto Rico CVS Pharmacy, LLC, 18-cv-
01855 (the “CPC Carolina - CVS Action”). The Hamdallah, Nieves
                                  [3]
     Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 4 of 42



through, and CPC Carolina sued CVS and its parent.         CVS

counterclaimed.   The Sellers sued CPC Carolina and CVS in the

Consolidated Actions.    The Defendants settled their differences

on the eve of a bench trial, which also resolved the Sellers’

conditional claims in the Consolidated Actions for specific

performance.

     The Sellers in the Consolidated Actions seek tort damages

against CVS and CPC Carolina for breaching a general duty of

care under Puerto Rico law by charging into a real estate

development that, they claim, CPC and CVS Carolina should have

known was doomed from the start -- or at least before the

Sellers purportedly incurred damages.

     As to CPC Carolina, the terms of the Sellers’ contracts

with CPC Carolina control, and there is no viable Article 1802

claim.   The alternative claim for specific performance was

resolved with the settlement of the CPC Carolina - CVS Action.

     As to CVS, the Sellers’ claims under Article 1802 fail on

statute-of-limitations grounds.      For the reasons stated below,

summary judgment shall enter in favor of the Defendants and the

Consolidated Actions shall each be dismissed.




Acevedo, and Nieves Roman plaintiffs, represented by one
counsel, are collectively the “Hamdallah/Nieves Acevedo/Nieves
Roman Sellers.” Cruz Marrero is represented by separate
counsel.
                                  [4]
      Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 5 of 42



II.   BACKGROUND

      A.   Procedural History3

      Before the Court are two sets of four virtually identical

motions for summary judgment bought by CPC Carolina and CVS.

CPC Carolina PR, LLC’s Mot. & Mem. Law Supp. Summ. J., Nieves

Acevedo Action (“CPC Carolina Mot.”), ECF No. 65; CPC Carolina

PR, LLC’s Mot. & Mem. Law Supp. Summ. J., Cruz Marrero Action,

ECF No. 67; CPC Carolina PR, LLC’s Mot. & Mem. Law Supp. Summ.

J., Hamdallah Action, ECF No. 69; CPC Carolina PR, LLC’s Mot. &

Mem. Law Supp. Summ. J., Nieves Roman Action, ECF No. 71; Def.

Puerto Rico CVS Pharmacy, LLC’s Corrected Mot. Summ. J., Nieves

Acevedo Action (“CVS Mot.”), ECF No. 92; Def. Puerto Rico CVS

Pharmacy, LLC’s Corrected Mot. Summ. J., Cruz Marrero Action,



      3For ease of reference, citations to the parties’ filings
are to the Nieves Acevedo Action, and each filing is referred to
collectively as the “Hamdallah/Nieves Acevedo/Nieves Roman
Sellers’” submission. Cruz Marrero adopted Nieves Acevedo’s
arguments as to CPC Carolina’s motion for summary judgment and
Hamdallah’s opposition to CVS’s motion for summary judgment,
Pls.’ Opp’n Co-Def. Puerto Rico CPC Carolina PR LLC’s Mot. Summ.
J. Filed at Docket No. 67, Cruz Marrero Action 12, ECF No. 113,
adding an additional argument regarding the statute of
limitations, as noted infra. With respect to CPC Carolina’s
statement of undisputed fact, it is likewise taken from the
Nieves Acevedo Action. The statement of undisputed fact by CPC
Carolina (“CPC SUMF”) is ECF No. 64. The Sellers’ response
(“CPC RSUMF”) and additional statement of undisputed fact (“CPC
SAUMF”) are ECF No. 102, and CPC Carolina’s response (“CPC
RSAUMF”) is ECF No. 143. As for CVS’s motions, the statement of
undisputed fact by CVS (“CVS SUMF”) is ECF No. 92. The Sellers’
response (“CVS RSUMF”) and additional statement of undisputed
fact (“CVS SAUMF”) are ECF No. 96, and CVS’s response (“CVS
RSAUMF”) is ECF No. 152.
                                   [5]
     Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 6 of 42



ECF No. 93; Def. Puerto Rico CVS Pharmacy, LLC’s Mot. Summ. J.,

Hamdallah Action, ECF No. 90; Def. Puerto Rico CVS Pharmacy,

LLC’s Corrected Mot. Summ. J., Nieves Roman Action, ECF No. 91.

     The motions for summary judgment are opposed.         Pls.’ Opp’n

Co-Def. Puerto Rico CPC Carolina PR LLC’s Mot. Summ. J. Filed at

Docket No. 65, Nieves Acevedo Action (“Hamdallah/Nieves

Acevedo/Nieves Roman Sellers’ Opp’n CPC Carolina Mot.”), ECF No.

101; Pls.’ Opp’n Co-Def. Puerto Rico CPC Carolina PR LLC’s Mot.

Summ. J. Filed at Docket No. 67, Cruz Marrero Action (“Cruz

Marrero Opp’n CPC Carolina Mot.”), ECF No. 113; Pls.’ Opp’n Co-

Def. Puerto Rico CPC Carolina PR LLC’s Mot. Summ. J. Filed at

Docket No. 69, Hamdallah Action, ECF No. 103; Pls.’ Opp’n Co-

Def. Puerto Rico CPC Carolina PR LLC’s Mot. Summ. J. Filed at

Docket No. 71, Nieves Roman Action, ECF No. 108; Pls.’ Opp’n Co-

Def. Puerto Rico CVS Pharmacy, LLC’s Mot. Summ. J. Filed at

Docket No. 92 (“Hamdallah/Nieves Acevedo/Nieves Roman Sellers’

Opp’n CVS Mot.”), Nieves Acevedo Action, ECF No. 95; Pls.’ Opp’n

Co-Def. Puerto Rico CVS Pharmacy, LLC’s Mot. Summ. J. Filed at

Docket No. 92 (“Cruz Marrero Opp’n CVS Mot.”), Cruz Marrero

Action, ECF No. 131; Pls.’ Opp’n Co-Def. Puerto Rico CVS

Pharmacy, LLC’s Mot. Summ. J. Filed at Docket No. 90, Hamdallah

Action, ECF No. 97; Pls.’ Opp’n Co-Def. Puerto Rico CVS

Pharmacy, LLC’s Mot. Summ. J. Filed at Docket No. 91, Nieves

Roman Action, ECF No. 99.

                                  [6]
     Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 7 of 42



     CPC Carolina and CVS filed reply briefs.        CPC’s Omnibus

Reply Pls.’ Opp’n CPC’s Mot. Summ. J. Filed Cases 19-1287

(Docket No. 103), 19-1288 (Docket No. 101), 19-1289 (Docket No.

108), 19-1776 (Docket No. 113), ECF No. 146; Reply Opp’n CVS’s

Mot. Summ. J., Nieves Acevedo Action (“Hamdallah/Nieves

Acevedo/Nieves Roman Sellers’ CVS Reply”), ECF No. 153; Reply

Opp’n CVS’s Mot. Summ. J., Cruz Marrero Action (“Cruz Marrero

CVS Reply”), ECF No. 155; Reply Opp’n CVS’s Mot. Summ. J.,

Hamdallah Action, ECF No. 149; Reply Opp’n CVS’s Mot. Summ. J.,

Nieves Roman Action, ECF No. 151.

     The Court heard oral argument on the motions for summary

judgment on July 30, 2020, which was continued to July 31, 2020.

Minute Order, ECF No. 159; Minute Entry, ECF No. 160; Tr.

Proceedings Held July 30, 2020 (“July 30, 2020 Tr.”), ECF No.

164; Tr. Proceedings Held July 31, 2020 (“July 31, 2020 Tr.”),

ECF No. 163.

     The parties were permitted leave to brief questions

concerning Article 1802.    Pls. Mem. Law, ECF No. 172; CPC’s

Opp’n Pls.’ Mem. Law Docket No. 172, ECF No. 174; Resp. Pls.’

Mem. Law, ECF No. 175; Pls. Obj. CPC & CVS Reply Pls. Mem. Law,

ECF No. 176; Obj. CPC & CVS Reply Pls. Mem. Law, ECF No. 178.

     On March 30, 2021, after resolution of the CPC Carolina –

CVS Action, the Court heard further argument on the remaining

summary judgment motions pertaining to the Consolidated Actions.

                                  [7]
     Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 8 of 42



Minute Order, ECF No. 234; Tr. Proceedings Held March 30, 2021,

ECF No. 242.   The parties filed further supplemental briefing.

Suppl. Br. Oral Arg., ECF No. 233; Suppl. Br. Supp. Oral Arg.,

ECF No. 236; Resp. Pls.’ Suppl. Br. Oral Arg., ECF No. 238; CVS

Resp. Pls.’ Suppl. Br. Oral Arg., ECF No. 243; CPC’s Omnibus

Resp. Suppl. Brs. Supp. Oral Arg., ECF No. 244.

     B.   Undisputed Facts

            1. Valle Arriba Heights

     The properties in the Consolidated Actions are all located

in Valle Arriba Heights, a residential area located in Carolina,

Puerto Rico.   CPC SAUMF ¶ 1.    On October 16, 1964, the developer

of Valle Arriba Heights encumbered these properties with

restrictive covenants prohibiting non-residential use.         Id.

¶¶ 2-3.

            2. The Sellers - CPC Carolina Agreements

     On October 3, 2013, the Sellers entered into four Purchase

Agreements (the “Agreements”), each identical in all relevant

respects, with KRB Universal Investments, LLC (“KRB”) concerning

the Sellers’ real properties located Valle Arriba Heights,

Carolina, Puerto Rico (the “Parcels”).       CPC SUMF ¶ 1; see

generally CPC SUMF, Ex. 2, Purchase Agreement, ECF No. 64-2;

Statement Undisputed Material Facts Supp. Mot. Summ. J. Case No.

19-1776, Ex. 2, Purchase Agreement, ECF No. 66-2; Statement

Undisputed Material Facts Supp. Mot. Summ. J. Case No. 19-1287,


                                  [8]
       Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 9 of 42



Ex. 2, Purchase Agreement, ECF No. 68-2; Statement Undisputed

Material Facts Supp. Mot. Summ. J. Case No. 19-1289, Ex. 2,

Purchase Agreement, ECF No. 70-2 (collectively, the

“Agreements”).     The purpose of the Agreements was to aggregate a

number of properties, including the Parcels, into one property,

and then to develop the aggregated property.          CPC SUMF ¶¶ 5, 9;

see generally Agreements.       On February 24, 2015, KRB assigned

its rights under the Agreements to CPC Carolina.          CPC SUMF ¶ 3.

       The Agreements define the “Closing” as the “close [of] the

sale contemplated by [the] Agreement[s] . . . .”          Agreements

¶ 5.   The Agreements require that possession of the Parcels

remains with the Sellers until the Closing:

       At Closing hereunder, Seller shall convey the Property to
       Purchaser by a Purchase and Sale Deed. . . . Possession of
       the Property shall be delivered to Purchaser upon Closing.

Id. (emphasis added).      The Agreements also contained the

following provision requiring the Sellers to maintain the

Parcels:

       7. Condition of Property

       Commencing on the date of this Agreement and extending
       through Closing hereunder, the Property and title to
       the Property shall remain in the same condition as on
       the date hereof, except, however, for natural wear and
       tear. If the condition of the Property changes due to
       causes beyond the control of the Seller, Purchaser
       shall have the option of either terminating this
       Agreement and receiving a refund of the Earnest Money
       or proceeding to close the purchase and sale
       contemplated hereby and taking an assignment of any
       insurance proceeds, awards or claims held by Seller as

                                    [9]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 10 of 42



     a result of such changed condition of the Property.
     Seller shall not alter either the condition of the
     Property or the status of title to the Property
     without prior written consent of the Purchaser.
     Seller shall not disturb, cut or remove any timber,
     pulpwood, trees, shrubs or bushes from the Property
     during the term hereof, and all risk of loss to the
     Property for any casualty or otherwise shall remain
     upon Seller.

Id. ¶ 7 (emphasis added).

     The Agreements establish the consequences if the purchase

of the Parcels was not consummated for any reason, and more

particularly upon CPC Carolina’s default, including a liquidated

damages provision:

     If the sale and purchase of the Property as
     contemplated by this Agreement is not consummated for
     any reason other than Purchaser’s default, the Earnest
     Money and all interest earned thereon, except as
     herein expressly provided to the contrary, shall be
     refunded to Purchaser on demand. If the sale and
     purchase is not consummated because of Purchaser’s
     default, then Seller shall have the right to retain
     the Earnest Money and all interest earned thereon, as
     full liquidated damages for such default of Purchaser,
     the parties hereto acknowledging that it is impossible
     to more precisely estimate the damages to be suffered
     by Seller upon Purchaser’s default. The parties
     expressly acknowledge that retention of the Earnest
     Money and all interest earned therein, is intended not
     as a penalty but as full liquidated damages. In the
     event the purchase and sale contemplated in this
     Agreement is not consummated because of Purchaser’s
     default, Purchaser hereby waives and releases any
     right to (and hereby covenants that it shall not) sue
     Seller to recover the Earnest Money, and all interest
     earned thereon, or any part thereof on the grounds
     that it is unreasonable in amount or that its
     retention by Seller is not a penalty and not agreed
     upon and reasonable liquidated damages. Seller hereby
     covenants and agrees not to sue Purchaser for specific


                                 [10]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 11 of 42



     performance of this Agreement or for damages other
     than the liquidated damages set forth above.

Id. ¶ 8 (emphasis added); CPC SUMF ¶ 7.      Although the Sellers

knew that section 8 of the Agreements contained a liquidated

damages clause in case of CPC Carolina’s default, they

nonetheless claim that they may sue in tort.       CPC SUMF ¶ 8; CPC

RSAUMF ¶ 8.

     According to the Agreements, CPC Carolina’s obligation to

Close the Parcels was expressly contingent upon certain

conditions precedent being met.     CPC SUMF ¶ 12.     Among the

conditions precedent required by the Agreements for CPC Carolina

to have an obligation to Close were:

          (b) Purchaser obtaining all necessary and final
     zoning and governmental permits, Anteproyecto, ARPE
     Approvals, site plan approvals, tenant approval,
     access curb cuts, traffic controls, licenses, and
     approvals, for the site construction and operation of
     the proposed improvements on the Property along with
     any other required and non-appealable government
     requirements.

          . . .

          (e) Prime User and Financing Commitments have
     been received by the Purchaser.

          (f) No casualty, natural event or condemnation
     has occurred.

Id. ¶ 13 (quoting Agreements ¶ 11).      The Sellers were aware that

CPC Carolina was not obligated to buy the Property until certain

conditions precedent (including tenant approval) were met to CPC

Carolina’s satisfaction.    Id. ¶ 14.    The Sellers knew that the

                                 [11]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 12 of 42



tenant of the Parcels was to be CVS.      Id. ¶ 15.    The Sellers

also knew that the “Prime User” of the Parcels under the

Agreements was to be CVS.    Id. ¶ 16.

     The Agreements establish that “[i]n the event that

Purchaser delivers written notice to the Seller on or before

[the expiration of the Inspection Period] that Purchaser has

determined that the above-referenced conditions are not met, to

the sole satisfaction of Purchaser, in Purchaser’s sole

discretion, then Purchaser shall not be obligated to

Close . . . .”   Id. ¶ 17 (quoting Agreements ¶ 11).

     The Agreements also state that if the conditions are not

met and the Closing does not take place, then:

     Escrow Agent shall refund to [P]urchaser all but Ten
     and No/100 Dollars ($10.00) of the Ernest Money and
     all interest thereon, promptly after a receipt of
     written request from Purchaser for same. The
     remaining Ten and No/100 Dollars ($10.00) Earnest
     Money shall be paid to Seller as option money for
     entering into this Agreement.

Id. SUMF ¶ 18 (quoting Agreements ¶ 11).

            3. The CPC Carolina - CVS Ground Lease

     On March 30, 2015, CVS and CPC Carolina executed a Ground

Lease for the lease of certain parcels of land, including the

Parcels.   CVS SUMF ¶ 4.

            4. The Closing Failed to Occur

     On April 17, 2017, CPC Carolina’s counsel sent a letter to

each of the Sellers concerning the Closing date on the Parcels.

                                 [12]
     Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 13 of 42



Id. ¶ 8.      CPC Carolina thereafter notified the Sellers via

letter dated May 16, 2017 that the Closing would take place on

May 31, 2017.      CPC SUMF ¶ 29.   The Closing did not take place in

May 2017 because one of the sellers of the Premises did not

disclose that a member of that seller’s estate was a minor.             Id.

¶ 31.4

        CPC Carolina then informed the Sellers via letter dated

August 4, 2017, that the Closing would take place on August 14,

2017.       Id. ¶ 32.   Later, the Closing was moved to August 16,

2017.       Id.

        On August 16, 2017, the Closing was halted by CPC Carolina,

and the Sellers were informed that the Closing was halted “due

to a situation with CVS,” although the Sellers dispute that

characterization in light of CPC Carolina’s counsel’s purported

knowledge of certain restrictive covenants.        CPC SUMF ¶ 35; CPC

RSAUMF ¶ 35.5




       The Sellers executed extensions of the inspection period
        4

and Closing dates under the Agreement, the latest of which
occurred on May 25, 2017. See generally Agreements.

       The Court presumes familiarity with the detailed
        5

description of the facts concerning the CPC Carolina and CVS
progression of title and insurance issues relating to the
project. See CPC Carolina PR, LLC v. P.R. CVS Pharm., LLC,
CIVIL ACTION NO. 18-01555-WGY, 2020 WL 5834376, at *1–5 (D.P.R.
Sept. 30, 2020).

                                    [13]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 14 of 42



     On August 25, 2017, CPC Carolina’s counsel sent a letter to

each of the Sellers.   CVS SAUMF ¶ 22.     The August 25, 2017

Letter was explicit that CVS had walked away from the deal:

          Many of you have contacted me asking about the
     status of the closing on the properties in question.
     As you all know, on August 16, 2017 we had to stop the
     closing because CVS informed us that it was not ready
     to sign the deed instrument containing the lease
     contract at that time nor to accept delivery of the
     Property. Since it was crucial to my client’s
     purchase that the lease contract be signed and the
     Property be transferred, the closing was stopped.

          As you know, from the time negotiations with you
     began, this transaction was structured so that the
     purchase of all nine properties, consolidation of the
     plots, signing of the lease contract and delivery of
     the Property would occur simultaneously. This process
     was explained to you from the start, as negotiated
     with CVS.

           Around the end of April this year, and then
     formally in mid-May, my client notified all of you of
     his intention to close at the end of that month.
     However, after the closing notice was issued, we
     learned that one of you had concealed a succession
     involving minor children as heirs. The discovery of
     that information required us to suspend the closing
     scheduled for late May in order to obtain judicial
     authorization to purchase the affected property, as
     required by law. As my client was unable to fulfill
     its obligation to close and transfer the Property as
     agreed in the contract with CVS, CVS notified my
     client of its refusal to extend delivery of the
     Property, and the contract was terminated on July 5,
     2017.

          After several negotiations with CVS we (i) helped
     the seller obtain proper judicial authorization and
     (ii) convinced CVS to extend the property delivery
     date until August 17 this year. Once the sale was
     authorized by the Court, we prepared for the closing,
     notifying you of a new closing date.


                                 [14]
Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 15 of 42



     On Thursday August 10, just two (2) working days
before the scheduled closing date of August 14, CVS
informed us that it needed time to review an issue
related to restrictive conditions affecting the
properties in the Registry. They knew that these
conditions had affected the properties since it was
developed in 1964 and that all the title searches
reviewed and approved by CVS reflected the same.
These restrictive conditions were never a matter of
concern for CVS, which had plenty of time to inform us
since signing the contract in 2015 if they had been
concerned about them. In good faith, and to give them
time to evaluate this issue, we postponed the original
closing date of August 14 to Wednesday August 16, one
day before the deadline given by CVS for delivery of
the Property. It should be noted that CVS inspected
the Property on Sunday August 13 and found it in
satisfactory condition for delivery.

     On Wednesday August 16, at approximately 11:30
am, I was instructed to halt the closing. The reason
for this was that CVS notified that it would not be
issuing the lease agreement, nor accepting delivery of
the Property, because it was not satisfied with the
lease insurance policy that it would receive from its
insurer at closing, which had excluded the restrictive
conditions from the coverage. The deadline for our
client to deliver the Property was the next day,
Thursday August 17. Therefore, on August 16 and also
on August 17, we requested in good faith that the date
for closing on and delivering the Property be extended
to give CVS time to review the matter, a request they
refused. We had no other option than to notify CVS of
its breach of contract on August 17.

     On August 22, 2017, CVS replied that it was my
client and not CVS that had breached the contract by
not “purchasing and trying to deliver” the Property.
However, the agreement was always to purchase,
consolidate, sign the lease contract, and deliver and
receive the letter of transfer at closing.

     My client is exploring all options at this time,
including hiring litigation attorneys to handle the
matter from now on. As soon as we have more news, we
will inform you.


                             [15]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 16 of 42



CPC SUMF, Ex. G, Letter from Rivera Torres Law Offices, P.S.C.

(“August 25, 2017 Letter”), ECF No. 64-7 (emphasis added).         The

Sellers received the August 25, 2017 Letter.       CVS SAUMF ¶ 42.

Notwithstanding their receipt, the Sellers would call CPC

Carolina’s counsel “all the time” to determine when the Closing

would take place, id. ¶ 43, as they still “expected the

transaction to take place,” id. ¶ 49.       There is evidence, for

example, that CPC Carolina’s counsel told Nieves Roman that in

response to his questions about when they were going to Close,

CPC Carolina’s counsel replied that “she was dealing with the

papers, she was talking to . . . CPC and she [would] notify

[them].”   Pl’s. Answer Statement Undisputed Material Facts Supp.

Mot. Summ. J. Case No. 19-1287 Filed Puerto Rico CVS Pharmacy,

LLC D.E. 91 As Well As Submission Pl.’s Own Statement Undisputed

Material Facts ¶ 50, ECF No. 100.        CPC Carolina’s counsel

testified that she told the Sellers that “there’s no closing,”

that “the deal fell through,” and that “CVS didn’t want to sign

the lease.”   CVS RSAUMF ¶ 43.6


     6 For completeness, CPC Carolina’s counsel’s testimony
follows:

     Uff! [The Sellers] used to call me all the time, even
     after this [August 25, 2017 letter]. “Do you have any
     notice? Do you know what’s going on?”, and I said,
     “Well, you know, as I told you in the . . . [August
     25, 2017 letter] the deal fell through. CVS didn’t
     want to sign the lease. I know that CPC [Carolina] is
     trying to, you know, w[eigh] their options.” You
                                  [16]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 17 of 42



There is no evidence that any of the Sellers contacted CVS

after August 25, 2017 and before filing the lawsuits in the

Consolidated Actions.    CVS SUMF ¶ 22.

     On May 18, 2018, the Hamdallah/Nieves Acevedo/Nieves Roman

Sellers’ counsel, and on August 14, 2018 the Cruz Marrero

Sellers’ counsel, sent purportedly extrajudicial demand letters

to CPC Carolina, but not to CVS.     CPC SAUMF ¶ 42; Pls.’ Answer

Statement Undisputed Material Facts Supp. Mot. Summ. J. Case No.

19-1776 Fil[]ed Puerto Rico CVS Pharmacy, LLC D.E. 93 As Well As

Submission Pl.’s Own Statement Undisputed Material Facts ¶ 46,

ECF No. 114.

     The Sellers present evidence of economic damages incurred

in preparation for a Closing that did not occur, and for

property damage, theft, and vandalism which occurred after the

Sellers’ vacated their Parcels in anticipation of Closing at the

request of CPC Carolina.    See, e.g., CPC SAUMF ¶¶ 37-38; Pl’s.

Answer Statement Undisputed Material Facts Supp. Mot. Summ. J.

Case No. 19-1287 Filed Puerto Rico CVS Pharmacy, LLC D.E. 90 As

Well As Submission Pl.’s Own Statement Undisputed Material Facts

¶¶ 26, 38, ECF No. 98; Pl’s. Answer Statement Undisputed




     know, [CPC Carolina] still want[s] to close.        And that
     was it.

CPC SAUMF, Ex. 19, Oct. 9, 2019 Loyda Rivera Torres Dep.
234:9-17, ECF No. 96-25.
                                 [17]
       Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 18 of 42



Material Facts Supp. Mot. Summ. J. Case No. 19-1287 Filed Puerto

Rico CVS Pharmacy, LLC D.E. 91 As Well As Submission Pl.’s Own

Statement Undisputed Material Facts ¶¶ 26, 39.          There is also

evidence that permitting signage was placed (as required by

law), CVS SUMF ¶ 15, and the removal of an electrical

transformer in June 2017 occurred, possibly at the request of

CVS, in preparation for development of the project, CVS SUMF ¶

17.7

III. ANALYSIS

       A.    The Summary Judgment Standard

       The familiar summary judgment standard was recently

reiterated by the First Circuit and is restated here:

       Summary judgment is appropriate when the moving party
       shows that “there is no genuine dispute as to any
       material fact and the movant is entitled to judgment
       as a matter of law.” Fed. R. Civ. P. 56(a). A
       genuine dispute is “one that must be decided at trial
       because the evidence, viewed in the light most
       flattering to the nonmovant, would permit a rational
       factfinder to resolve the issue in favor of either
       party.” Medina-Muñoz v. R.J. Reynolds Tobacco Co.,
       896 F.2d 5, 8 (1st Cir. 1990) (citations omitted).
       “Facts are material when they have the ‘potential to
       affect the outcome of the suit under the applicable
       law.’” Cherkaoui v. City of Quincy, 877 F.3d 14, 23
       (1st Cir. 2017) (quoting Sánchez v. Alvarado, 101 F.3d
       223, 227 (1st Cir. 1996)). The party opposing summary
       judgment “bears ‘the burden of producing specific
       facts sufficient to deflect the swing of the summary


       It is disputed when all of the Sellers became actually
       7

aware of the cause of the removal, but the Hamdallah/Nieves
Acevedo/Nieves Roman Sellers agree that at the latest, they knew
by May 26, 2018 that CVS may have caused the removal. CVS RSUMF
¶ 17.
                                    [18]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 19 of 42



     judgment scythe.’” Theidon v. Harvard Univ., 948 F.3d
     477, 494 (1st Cir. 2020) (quoting Mulvihill v. Top-
     Flite Golf Co., 335 F.3d 15, 19 (1st Cir. 2003)).
     “For this purpose, [it] cannot rely on ‘conclusory
     allegations, improbable inferences, acrimonious
     invective, or rank speculation.’” Id. (quoting Ahern
     v. Shinseki, 629 F.3d 49, 54 (1st Cir. 2010)).

Baum-Holland, LLC v. Hilton El Con Mgmt., LLC, 964 F.3d 77, 87

(1st Cir. 2020).

     In reviewing motions for summary judgment, the “Court is

“‘obliged to []view the record in the light most favorable to

the nonmoving party, and to draw all reasonable inferences in

the nonmoving party’s favor.’”     LeBlanc v. Great Am. Ins. Co., 6

F.3d 836, 841 (1st Cir. 1993).     “It is the role of the judge on

summary judgment to determine whether a particular inference is

reasonable.”   Baum-Holland, LLC, 964 F.3d at 93 (quoting Ricci

v. Alt. Energy, Inc., 211 F.3d 157, 161 (1st Cir. 2000)).

     B.   The CPC Carolina and CVS Parties’ Motions for Summary
          Judgment Are Meritorious.

            1. CPC Carolina Is Entitled to Judgment as Matter of
               Law on the Tort Claims because the Claims Arise
               Out of and Are Controlled by the Agreements.

     CPC Carolina moves for summary judgment on the grounds that

an Article 1802 claim does not lie because the Agreements

control and the Sellers’ damages arise only as a result of the

failure of the parties to close under those Agreements.         CPC

Carolina Mot. 4.   Three of the Sellers argue that “CPC incurred

in tort liability, because despite having knowledge since 2014



                                 [19]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 20 of 42



of restrictive covenants barring commercial development, it bore

full steam ahead with CVS as joint tortfeasor with a development

doomed from the start.”    Hamdallah/Nieves Acevedo/Nieves Roman

Sellers’ Opp’n CPC Carolina Mot. 2.      Similarly, Cruz Marrero

argues “that CPC knew the existence of the restrictive covenants

since 2014 and fail[ed] to take timely action to avoid the final

consequences instead of that CPC continued efforts in getting to

a closing that could never happen incurring in negligence.         And

that negligence cause[d] severe damages to the plaintiffs.”

Cruz Marrero Opp’n CPC Carolina Mot. 2.

     The Hamdallah/Nieves Acevedo/Nieves Roman Sellers’ counsel

conceded at oral argument that there is no Puerto Rico case

similar to the facts presented here, July 31, 2020 Tr. 13:4-8,

nor any authority from any other jurisdiction (civil code or

otherwise) that has imposed liability on a contracting party for

negligence in this situation.     The absence of precedent is

telling and persuasive.8     See Nieves Domenech v. Dymax Corp.,

952 F. Supp. 57, 66 (D.P.R. 1996) (Laffitte, J.) (citing Ryan v.

Royal Ins. Co. of Am., 916 F.2d 731, 744 (1st Cir. 1990)) (“A


     8  The Court offered to consider certifying this question to
the Puerto Rico Supreme Court. July 31, 2020 Tr. 14-15. The
Court conditioned certification upon being bound by the Puerto
Rico Supreme Court’s decision. Id. Counsel for the Sellers were
agreeable, but CPC Carolina would not agree to be bound; it
reserved its rights to appeal to the First Circuit. Id. 22.
Accordingly, the Court did not further consider certification.


                                 [20]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 21 of 42



plaintiff who brings an action in federal court under the

court’s diversity jurisdiction cannot expect the court to blaze

new legal trails unless the plaintiff has provided the court

with a reason to believe that the local forum’s highest court

would blaze the same trail.”).     While a close call, the Sellers’

arguments are misplaced: their tort claims fail against CPC

Carolina because the damages are, ultimately, a result of the

failure of the parties to Close under the Agreements.

     Under Puerto Rico’s Civil Code, “[o]bligations are created

by law, by contracts, by quasi contracts, and by illicit acts

and omissions or by those in which any kind of fault or

negligence occurs.”   P.R. Laws Ann. tit. 31, § 2992.       Pertinent

to the Consolidated Actions are obligations purportedly arising

out of contracts and tort.9

     “Obligations arising from contracts have legal force

between the contracting parties, and must be fulfilled in

accordance with their stipulations.”      P.R. Laws Ann. tit. 31,

§ 2994; see Xynergy Healthcare Capital II LLC v. Mun. of San

Juan, CIVIL NO.: 18-1208 (MEL), 2021 WL 318361, at *5 (D.P.R.




     9 Here there is no allegation, assertion, or evidence of a
quasi-contract. A “quasi contract” is defined under Puerto Rico
law as “licit and purely voluntary acts by which the author
thereof becomes obligated with regard to a third person, and,
sometimes, by which there results a reciprocal obligation
between the parties concerned.” P.R. Laws Ann. tit. 31, § 5091.

                                 [21]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 22 of 42



Jan. 29, 2021) (López, M.J.) (citing Markel Am. Ins. Co. v.

Díaz-Santiago, 674 F.3d 21, 31 (1st Cir. 2012)).        As the Court

expressed at oral argument, under Puerto Rico law contracts are

essentially private law between the parties, July 30, 2020 Tr.

7-8, and the Puerto Rico Civil Code confirms, “contracting

parties may make the agreement and establish the clauses and

conditions which they may deem advisable, provided they are not

in contravention of law, morals, or public order,” P.R. Laws

Ann. tit. 31, § 3372.    Damages for negligence in breach of

contract are recoverable, and the Civil Code states that

“[t]hose who in fulfilling their obligations are guilty of

fraud, negligence, or delay, and those who in any manner

whatsoever act in contravention of the stipulations of the same,

shall be subject to indemnify for the losses and damages caused

thereby.”   P.R. Laws Ann. tit. 31, § 3018.

     Turning to Puerto Rico tort law, on the other hand,

pursuant to P.R. Laws Ann. tit. 31, § 2996, obligations for

fault or negligence are subject to Puerto Rico’s general tort

statute, Article 1802, P.R. Laws Ann. tit. 31, § 5141.         Article

1802 provides in pertinent part that “[a] person who by an act

or omission causes damage to another through fault or negligence

shall be obliged to repair the damage so done.”        Id.

     The juncture of contract and tort law is lynchpin of these

motions for summary judgment.     As this Court previously ruled in

                                 [22]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 23 of 42



granting CVS’s motion for summary judgment against CPC Carolina

on its tort claim, see CPC Carolina PR, LLC v. P.R. CVS Pharm.,

LLC, 494 F. Supp. 3d 144, 154 (D.P.R. 2020), Article 1802

“generally does not apply in the context of commercial

transactions.”   Linares-Acevedo v. Acevedo, 38 F. Supp. 3d 222,

228 (D.P.R. 2014) (McGiverin, M.J.) (citing Isla Nena Air

Servs., Inc. v. Cessna Aircraft Co., 449 F.3d 85, 88 (1st Cir.

2006); Betancourt v. W.D. Schock Corp., 907 F.2d 1251, 1255 (1st

Cir. 1990)).   Under Puerto Rico law, however, an exception

provides that “[a] plaintiff may bring a negligence claim based

on a contractual relationship when there is both an alleged

breach of contract and an alleged breach of the general duty not

to negligently cause injury.”     Nieves Domenech, 952 F. Supp. at

65 (citing Ramos Lozada v. Orientalist Rattan Furniture, Inc.,

130 D.P.R. 712, 1992 WL 755597 (P.R. 1992)).       “This general duty

not to act negligently must arise out of conditions separate

from the parties’ contract,” for “[i]f a plaintiff’s damages

arise exclusively from a defendant’s alleged breach of contract,

the plaintiff does not have a separate cause of action for

negligence.”   Id. (emphasis added).

     The Sellers rely on the well-understood precept of Puerto

Rico law that the scope of negligence under Article 1802 “is as

broad as the behavior of human beings, and that it includes any

fault that causes harm or injury.”      Bonilla v. Chardon, 18 P.R.

                                 [23]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 24 of 42



Offic. Trans. 696, 709 (1987); see Hamdallah/Nieves

Acevedo/Nieves Roman Sellers’ Opp’n CPC Carolina Mot. 12.

Accordingly, they argue essentially that the duty reasonably to

pursue a real estate development is a duty separate from the

parties’ contractual obligations.       Hamdallah/Nieves

Acevedo/Nieves Roman Sellers’ Opp’n CPC Carolina Mot. 24-25.

While the Sellers correctly identify the applicable precept,

Article 1802 does not swallow the important and “intertwined”

duties imposed by the Agreements.       See Linares-Acevedo, 38 F.

Supp. 3d at 228 (“Because [the defendant’s] alleged breach of

duty of care is intertwined with the alleged breach of contract,

plaintiffs cannot bring a separate cause of action under Article

1802, and the claim must be dismissed.”).       Here, even assuming

without finding that CPC Carolina and CVS pursued a real estate

transaction that was somehow doomed to fail, the Sellers’

damages vis-à-vis CPC Carolina ultimately arise because of, and

are intertwined with, the duties under the Agreements.         This is

not a casualty case arising out of a fire on a lessor’s property

within the context of a lessor-lessee relationship.        See

generally, e.g., Ramos Lozada, 130 D.P.R. 712, 1992 WL 755597.

Indeed, “Ramos Lozada involved a lessor-lessee relationship.           It

did not involve a commercial transaction, and . . . nothing in

[that] case . . . indicate[s] that the Puerto Rico Supreme Court

intended to replace the general rule that Article 1802 does not

                                 [24]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 25 of 42



apply in commercial transactions.”      Isla Nena Air Servs., Inc.,

449 F.3d at 90.   Furthermore, “Ramos–Lozada emphasized that a

party may not choose whether to proceed in contract or tort when

the damage suffered exclusively arises as a consequence of the

breach of an obligation specifically agreed upon, which damage

would not occur without the existence of a contract.”        Id.

(quotations omitted).

     Although the Sellers couch their claims as tort claims,

Hamdallah/Nieves Acevedo/Nieves Roman Sellers’ Opp’n CPC

Carolina Mot. 23; Cruz Marrero Opp’n CPC Carolina Mot. 13-14,

the Court is persuaded by CPC Carolina’s argument that they

arise ultimately -- and exclusively -- out of a breach of the

Agreements.   The failure to close due to default of CPC Carolina

or any other reason is covered by a liquidated damages clause.

Agreement ¶ 8.    Indeed, liquidated damages are precisely the

type of remedies undertaken when the parties are uncertain of

the type and extent of damages for these types of inherently

risky transactions.   See WorldNet Telecomms., Inc. v. P.R. Tel.

Co., 497 F.3d 1, 7 (1st Cir. 2007) (“Puerto Rico courts have been

more solicitous of liquidated damages clauses than their Anglo–

American counterparts, seeming even in private contracts to

permit coercive and punitive clauses so long as they are not

excessively so.”) (citing Rochester Capital Leasing Corp. v.

Williams Int’l Ltd., 3 P.R. Offic. Trans. 226 (P.R. 1974)).

                                 [25]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 26 of 42



Here, the Sellers do not question the validity of the liquidated

damages clause.

     In the end, CPC Carolina’s duty to the Sellers would not

have arisen but for the Agreements, and recourse for the failure

of the project is specifically covered in the Agreements.

Agreement ¶ 8.    Against this backdrop, it is clear that the

Sellers are attempting to circumvent the Agreements by virtue of

tort claims.   See Linares-Acevedo, 38 F. Supp. 3d at 228

(“Because [the defendant’s] alleged breach of duty of care is

intertwined with the alleged breach of contract, plaintiffs

cannot bring a separate cause of action under Article 1802, and

the claim must be dismissed.”); Lincoln Rd. Prods. v. Reign

Entm’t. Group, Civil No. 12-1895 (JAG/BJM), 2014 WL 12726554, at

*5 (D.P.R. Sept. 8, 2014) (McGiverin, M.J.); see also Xynergy

Healthcare Capital II LLC v. Mun. of San Juan, CIVIL NO.: 18-

1208 (MEL), 2021 WL 312544, at *10 (D.P.R. Jan. 29, 2021)

(López, M.J.).    While there may be conceivable instances where

parties to a commercial real estate contract might bring claims

under Article 1802, the Court is not persuaded that this is such

a case.   Just the opposite -- to entertain such claims here

would tend to destabilize the commercial relationships that the

Agreements cover.   Accordingly, while a close call, all the

Sellers’ tort claims are DISMISSED as to CPC Carolina.



                                 [26]
       Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 27 of 42



               2. Specific Performance Claims Against CPC Carolina
                  are Dismissed.

       Although CPC Carolina and the Sellers reference alleged

breaches of the Agreements in their submissions, the Sellers’

breach of contract claim was limited to specific performance and

brought contingent upon CPC Carolina’s success in its claim for

specific performance against CVS.          Cruz Marrero Action, Compl.

¶ 94, ECF No. 1; Hamdallah Action, Am. Compl. ¶ 81, ECF No. 17;

Nieves Acevedo Action, Am. Compl. ¶ 85, ECF No. 18; Nieves

Roman, Am. Compl. ¶ 81, ECF No. 17.         Because the CPC Carolina -

CVS Action, Civil Action No. 18-1555-WGY, is resolved, there is

no live claim for specific performance between CPC Carolina and

CVS.    See Joint Stipulation Dismissal Prejudice, ECF No. 223

(dismissing CPC Carolina’s claims against CVS with prejudice).

Therefore, the Sellers’ claims in the alternative for specific

performance are DISMISSED as MOOT, and this Court need not and

does not address claims surrounding whether CPC Carolina

breached the Agreements.

               3. CVS is Entitled to Judgment as Matter of Law.

       Even assuming without ruling that an Article 1802 claim is

viable against CVS, the Sellers’ claims against CVS are barred

by the statute of limitations.10       The parties agree that in this



       While CVS makes similar arguments as to CPC Carolina with
       10

respect to the viability of an Article 1802 claim, the Court
need not, and does not, reach this issue.
                                    [27]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 28 of 42



diversity action, Puerto Rico’s one-year statute of limitations

applies.   CVS Mot. 13; Hamdallah/Nieves Acevedo/Nieves Roman

Sellers’ Opp’n CVS Mot. 18; see P.R. Laws Ann. tit. 31, §§ 5141

(“A person who by an act or omission causes damage to another

through fault or negligence shall be obliged to repair the

damage so done.”), 5298 (one-year prescription period applies to

“[a]ctions to demand civil liability for grave insults or

calumny, and for obligations arising from the fault or

negligence mentioned in § 5141 of this title, from the time the

aggrieved person had knowledge thereof”).       Although “the statute

of limitations is an affirmative defense with the defendant

bearing the burden of establishing that a claim against it is

time-barred,” under Puerto Rico law, a plaintiff who “sues more

than one year after the date of injury bears the burden of

proving that she lacked the requisite ‘knowledge’ at the

relevant times.”   Rivera-Carrasquillo v. Centro Ecuestre

Madrigal, Inc., 812 F.3d 213, 216 (1st Cir. 2016) (citations and

quotations omitted).   “Put a little differently, to avoid having

her claim barred as untimely, the plaintiff must show (perhaps

by convincing a jury) that despite her diligence in pursuing her

legal rights, she did not gain enough knowledge to bring suit

until sometime after the date of her injury.”       Id. at 216-17.

     There are two “types of knowledge” for purposes of engaging

the bar of the statute of limitations:

                                 [28]
Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 29 of 42



     The one year-period begins when a plaintiff (1)
has “actual knowledge of both the injury and of the
identity of the person who caused it” or (2) “is
deemed to be on notice of her cause of action if she
is aware of certain facts that, with the exercise of
due diligence, should lead her to acquire actual
knowledge of her cause of action.” Alejandro-Ortiz v.
P.R. Elec. Power Auth., 756 F.3d 23, 27 (1st Cir.
2014) (emphasis added) (citations omitted). Notice of
the cause of action occurs “when there exist some
outward or physical signs through which the aggrieved
party may become aware and realize that [they have]
suffered an injurious aftereffect, which when known
becomes a damage even if at the time its full scope
and extent cannot be weighed.” Torres v. E.I. Dupont
de Nemours & Co., 219 F.3d 13, 18–19 (1st Cir. 2000)
(emphasis added) (quotations omitted). Said
succinctly, “[t]he clock starts ticking ‘when the
injured party knew or should have known of the injury
and of the likely identity of the tortfeasor.’”
López-Rivera v. Hosp. Auxilio Mutuo, Inc., 290 F.
Supp. 3d 137, 143 (D.P.R. 2017) (emphasis added)
(quoting Tokyo Marine & Fire Ins. Co. v. Perez & Cia.,
de P.R., Inc., 142 F.3d 1, 3 (1st Cir. 1998)); see
also Corey-Lanuza v. Medic Emergency Specialties,
Inc., 229 F. Supp. 2d 92, 99 (D.P.R. 2002)
(“[S]ubjective reasonable diligence will determine the
accrual date.”).

     To determine when a plaintiff should have known
of the injury and its author, the analysis focuses on
whether plaintiff knew sufficient facts to establish
“reasonable likelihood” of an injury or liability, not
“legal certainty.” Estate of Alicano Ayala v. Philip
Morris, Inc., 263 F. Supp. 2d 311, 320 (D.P.R. 2003)
(emphasis added). In other words, the Courts must
focus “on whether the plaintiff knew the facts that
gave rise to the claim, not their full legal
implications.” Villarini-Garcia v. Hosp. Del Maestro,
Inc., 8 F.3d 81, 85 (1st Cir. 1993). Once a plaintiff
is aware of sufficient facts to be put on notice of a
potential tort claim, they must “pursue that claim
with reasonable diligence, or risk being held to have
relinquished [their] right to pursue it later, after
the limitation period has run.” Rodríguez-Surís v.
Montesinos, 123 F.3d 10, 16 (1st Cir. 1997).


                             [29]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 30 of 42



          When a plaintiff sues later than a year after the
     injury, i.e.[,] beyond the statute of limitations,
     they bear the burden of proving that, despite
     exercising due diligence, they “lacked the requisite
     ‘knowledge’ at the relevant times.” Marcano Delaney
     v. P.R. Children’s Hosp., 261 F. Supp. 3d 235, 238–39
     (D.P.R. 2016) (emphasis added) (quoting Alejandro–
     Ortiz, 756 F.3d at 27). However, “[i]f this burden is
     not met, the statute of limitations will then start to
     run from the day of the injury regardless of whether
     or not there is actual knowledge.” Fragoso de Conway
     v. Lopez, 794 F. Supp. 49, 51-52 (D.P.R. 1992). In
     other words, “if a plaintiff’s ignorance of an injury
     and its origin was due to the plaintiff’s own
     negligence or lack of care, then the statute of
     limitation would not be tolled.” Rodríguez-Surís, 123
     F.3d at 15 (citing Colón Prieto v. Géigel, 15 P.R.
     Offic. Trans. 313, 327-29 (1984)); see also Melendez
     Colon v. Rosado Sanchez, 2019 WL 3940919, at *5
     (D.P.R. 2019) (“The Puerto Rico Supreme Court makes
     clear that a plaintiff may not delay once he has
     become aware of an injury, even if at the time its
     full scope and extent cannot be weighed.”) (quotations
     omitted)), reversed on other grounds, 995 F.3d 262
     (1st Cir. 2021).

Hernández González v. Manatí Med. Ctr., CIVIL NO. 16-3120 (RAM),

2020 WL 3547943, at *6 (D.P.R. June 30, 2020) (Arias-Marxuach,

J.) (emphasis added); see Tonge Landrón v. Doctors Ctr. Hosp.

San Juan, Inc., CIVIL NO. 19-1061 (DRD), 2020 WL 5506584, at *8

(D.P.R. Sept. 11, 2020) (Domínguez, J.) (“Specifically, the

Puerto Rico Supreme Court has recognized two types of knowledge

that will trigger the commencement of the referenced statute of

limitations”: “actual knowledge of both the injury and of the

identity of the person who caused it” and “deemed” knowledge

“when the plaintiff is aware of certain facts that, with the

exercise of due diligence, should lead her to acquire actual

                                 [30]
      Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 31 of 42



knowledge of her cause of action.” (citations and quotations

omitted)).

      As the First Circuit explains the analysis:

           From a structural perspective, two of these
      questions (about true knowledge and deemed knowledge)
      concern alternative ways in which a defendant may
      establish that a claim is barred because it is filed
      too late. If the defendant succeeds in showing that
      plaintiff has not satisfied, or cannot satisfy,
      plaintiff’s burden of proving lack of true knowledge
      (that is, lack of full awareness of all that need be
      known to preclude tolling), final judgment for the
      defendant on the ground of late filing is appropriate.

           If, instead, the finder of fact finds (or the
      court, by determining that the evidence of record is
      so one-sided as to compel a finding) that the
      plaintiff was aware of enough facts to constitute
      notice and to satisfy the deemed knowledge rule of the
      Puerto Rico law of limitation of tort actions, final
      judgment for the defendant on the ground of late
      filing is appropriate unless plaintiff has proffered
      evidence sufficient to support a finding that
      representations and assurances by the defendant
      persuaded plaintiff to rely reasonably and delay
      institution of a civil action.

Rodríguez-Surís, 123 F.3d at 14–15.        The First Circuit

unequivocally has “dispel[led] the notion that the statute of

limitations [under Puerto Rico law] only begins running once the

plaintiff has assessed whether her claim has merit,” holding

that the plaintiff instead “need only learn of the injury and of

the identity of the tortfeasor.”       Alejandro-Ortiz, 756 F.3d at

30.   “Whether plaintiff has ‘exercised reasonable diligence’ as

to knowledge of injury and identity of tortfeasor ‘is usually a

jury question . . . so long as the outcome is within the range

                                   [31]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 32 of 42



where reasonable men and women can differ.’”       Calderon Amezquita

v. Rivera-Cruz, 483 F. Supp. 3d 89, 104 (D.P.R. 2020) (Gelpí,

C.J.) (quoting Villarini-Garcia, 8 F.3d at 86).        “Yet, in

certain cases, the court may ‘determin[e] that the evidence of

record is so one-sided as to compel a finding . . . that the

plaintiff was aware of enough facts to constitute notice and to

satisfy the deemed knowledge rule of the Puerto Rico law of

limitation of tort actions.’”     Rosario v. United States, Civil

No. 14-1410 (BJM), 2017 WL 3534990, at *4 (D.P.R. Aug. 16, 2017)

(McGiverin, M.J.) (quoting Rodríguez-Surís, 123 F.3d at 14–15).

        Although CVS’s argument is cast imprecisely as both types

of knowledge, actual knowledge is sufficient to trigger the

statute of limitation applicable here.      CVS Mot. 14.

As an initial matter, the Court observes that CVS originally

moved for summary judgment on the issue of signage being posted

and the removal of an electrical transformer.       Id. 9.   Taking

all evidence in the light most favorable to the Sellers, they

might not have been actually aware until May 26, 2018 that CVS

purportedly caused the removal of the transformer.        CVS SAUMF

¶ 17.    Nevertheless, CVS correctly argues that by August 2017

the Sellers were aware that they had been damaged and that CVS

was the tenant.    CVS Mot. 14.   As CVS further argues in its

reply, the Sellers shifted their statute-of-limitations argument

in response to CVS’s motion, perhaps conceding or abandoning the

                                  [32]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 33 of 42



transformer statute-of-limitation issue altogether, to a broader

failure-to-terminate-the-Ground-Lease theory, in which CVS could

not have known that it was damaged until June 2018 when CPC

Carolina sent a further letter to the Sellers to notify them of

nuisance proceedings initiated by the Municipality of Carolina.

Hamdallah/Nieves Acevedo/Nieves Roman Sellers’ CVS Reply 2-5;

see Hamdallah/Nieves Acevedo/Nieves Roman Sellers’ Opp’n CVS

Mot. 16-17, 21.   The Sellers’ focus on the subjective and

disputed factual issues of knowledge and diligence as to CPC

Carolina’s actions and purported representations is

unpersuasive.   See Hamdallah/Nieves Acevedo/Nieves Roman

Sellers’ Opp’n CVS Mot. 19-25.     Using the First Circuit’s words,

the Sellers have “not satisfied, or cannot satisfy, [their]

burden of proving lack of true knowledge (that is, lack of full

awareness of all that need be known to preclude tolling),” so

“final judgment for [CVS] on the ground of late filing is

appropriate.”   See Rodríguez-Surís, 123 F.3d at 14; see also

Alejandro-Ortiz, 756 F.3d at 27 (“We clearly stated [in

Rodríguez-Surís] that the Supreme Court of Puerto Rico explained

in Colón–Prieto that [actual knowledge] is tantamount to the

plaintiff having knowledge of the injury and of the identity of

the author of the injury.”).     As CVS argues in their Reply:

          Here, there is no question that in the August 25,
     2017 letter, Plaintiffs were put on notice of what


                                 [33]
Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 34 of 42



they claim was CVS’s “failure to terminate sooner.”
The letter states:

      just two (2) working days before the initial
      August 14 closing date, CVS informed us that
      it needed time to review a matter related to
      certain restrictive conditions that affect
      the properties in the Registry. You should
      know that the aforesaid conditions have
      affected the properties since the area was
      developed in 1964, and that they were
      reflected in all of the title studies that
      CVS reviewed and approved. The existence of
      these restrictive covenants was never an
      issue for CVS, which had ample opportunity
      since the signing of the contract in 2015 to
      inform us if they were a concern.

ECF No. 92-9 at 2 (emphasis added). The August 25,
2017 letter also clearly states that CVS “would not be
granting the rental contract or accepting delivery of
the Property” because “it was not satisfied with the
rental insurance policy its insurer had prepared for
the closing, which excluded the restrictive conditions
affecting the building.” Id. (emphasis added). Thus,
by August 25, 2017, Plaintiffs clearly knew that CPC’s
transaction with CVS would not be going forward. If
Plaintiffs had any doubt, Plaintiffs were required to
make “reasonable, active efforts to seek answers and
clarify doubts” from CVS and not “wait[] for answers
to fall from the sky.” See Quintana Lopez [v. Liggett
Group, Inc., 336 F. Supp. 2d 153, 157 (D.P.R. 2004)].

     Plaintiffs nevertheless argue that the August 25
letter (which speaks for itself) did not put them on
notice they had suffered harm because CPC did not
invoke certain provisions of CPC’s contract with
Plaintiffs and because CPC stated that it -- CPC --
was “exploring all options at this time.” Opp’n at
19-20. Whether these statements gave [the Sellers]
any false assurances about its transaction with CPC
does not change that Plaintiffs were clearly put on
notice -- at that time -- about CVS’s decision “not
[to] grant[] the rental contract or accept[] delivery
of the Property.” ECF No. 92-9 (emphasis added).
Plaintiffs also knew, by August 25, 2017, that they
had suffered damage. See Opp’n at 4 ¶ 38; ECF No. 96

                             [34]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 35 of 42



     at 11 ¶ 38 (Plaintiffs’ own statement of facts where
     Plaintiffs state that, by August 14, 2017, “plaintiff
     had terminated a lease with a third party for the use
     of [their] rooftop”). Thus, at that time, the statute
     of limitations for any claim against CVS based on
     CVS’s alleged “failure to terminate sooner” began to
     run. Plaintiffs nevertheless waited almost two years,
     until April 1, 2019, to file a complaint against CVS.

Hamdallah/Nieves Acevedo/Nieves Roman Sellers’ CVS Reply 13-14

(emphasis added).   The Court considers this analysis persuasive.

     Two things were actually known by the Sellers at the time

CPC Carolina communicated to the Sellers per the August 25, 2017

Letter: (1) the Sellers had been damaged to the extent the deal

was dead vis-à-vis CVS; and (2) CVS had indicated to CPC

Carolina that the deal had expired and was not proceeding.         See

August 25, 2017 Letter.

     To be sure, there is evidence that the Sellers still

expected the deal to close, but this expectation, taken in the

light most favorable to the Sellers, was generated by CPC

Carolina, and moreover it does not change the fact that the

Sellers were on notice that the deal was off by August 25, 2017.

See August 25, 2017 Letter.    Despite their continued belief and

expectations, there is no evidence that the Sellers did not

understand the August 25, 2017 Letter.11      The Sellers’ attempt to


     11The Court observes that it is rare to see such
information transmitted to a plaintiff concerning the alleged
injury and identity of the purported tortfeasor in such detail.
The Sellers had a roadmap to CVS’s door and yet did not pursue
that path.
                                 [35]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 36 of 42



shift their knowledge of these facts based upon CPC Carolina’s

purported representations to the Sellers is unpersuasive.

Indeed, the First Circuit teaches that as to CVS, statements

made by third parties, such as CPC Carolina’s counsel regarding

its next steps, are legally inconsequential:

     According to the Puerto Rico Supreme Court, only the
     assurances of the tortfeasor, and not those of a third
     party, could have had any effect on the statute of
     limitations then running on her cause of action.
     Colón Prieto, 15 P.R. Offic. Trans. at 329–30, 115
     D.P.R. 232. This is the law in Puerto Rico, and with
     good reason. The chief purpose of the statute of
     limitations is to provide resolution and stability to
     potential litigants, so that persons are not exposed
     indefinitely to the threat of suit. Cintrón v. Com.
     of P.R., 127 P.R. Dec. 582, 588 (1990), 27 P.R. Offic.
     Trans. –––– (“[T]he principal purpose of a statute of
     limitations is to secure the economic and social
     stability of bilateral relations by encouraging swift
     claims for the performance of contractual or legal
     obligations and thus procure the tranquility of the
     defendant against the eternal threat of civil suit.”
     (citations omitted)). A cause of action ought not be
     Damocles’s sword.

Alejandro-Ortiz, 756 F.3d at 29; see Rosario, 2017 WL 3534990,

at *5.   Had CVS made assurances to the Sellers, it would be a

different story, one within the provenance of the jury.         See

Rodríguez-Surís, 123 F.3d at 23 (“We direct, explicitly, that

the only limitation of actions issue remaining for proceedings

on remand is the issue regarding reasonableness of reliance on

assurances of the defendants, evaluated in the context of

evidence of assurances by unaffiliated third parties.”).         There

is no evidence that CVS made any indication to the Sellers that

                                 [36]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 37 of 42



the deal was going to proceed or was somehow revived after

August 25, 2017.   See CVS SUMF ¶ 22.

     The August 25, 2017 Letter was clear: the deal was off,

even if CPC Carolina was still weighing its options.        See August

25, 2017 Letter.   The Sellers, armed with this letter, and

thereby with knowledge that CVS was not proceeding with the

deal, failed even to attempt to contact CVS.       See CVS SUMF ¶ 22.

On the record before the Court, the Sellers had actual knowledge

of their injury and of the identity of CVS as the purported

tortfeasor.   Alternatively, the “evidence of record is so one-

sided as to compel a finding,” see Rodríguez-Surís, 123 F.3d at

14, on this issue under a deemed knowledge standard.

     The Sellers’ fallback position is that even if the

limitations began running on August 25, 2017, the later

extrajudicial letter to CPC Carolina interrupted the statute of

limitations because the parties were in perfect solidarity.

Hamdallah/Nieves Acevedo/Nieves Roman Sellers’ Opp’n CVS’ Mot.

22-23; see P.R. Laws Ann., tit. 31 § 5303 (“Prescription of

actions is interrupted by their institution before the courts,

by extrajudicial claim of the creditor, and by any act of

acknowledgment of the debt by the debtor.”).       The Sellers are

incorrect as matter of law.

     Since 2012, the law of Puerto Rico with respect to joint

tortfeasors is generally that “the statute of limitations must

                                 [37]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 38 of 42



be tolled separately for each joint tortfeasor.”        Rivera–

Carrasquillo, 812 F.3d at 217 n.4 (citing Fraguada Bonilla v.

Hospital Auxilio Mutuo, 186 P.R. Dec. 365, 2012 WL 3655336

(2012)); Lopez-Rivera, 290 F. Supp. 3d at 143.       “Under the rule

set forth in [Fraguada Bonilla], . . . ‘the timely filing of a

complaint against an alleged joint tortfeasor does not toll the

statute of limitations against the rest of the alleged joint

tortfeasors,’ unless they share a perfect, as opposed to an

imperfect, joint obligation.”     Rivera-Carrasquillo v. Centro

Ecuestre Madrigal, Inc., Civil No. 12-01862 (JAF), 2016 WL

1642627, at *5 (D.P.R. Apr. 25, 2016) (Fuste, J.) (quoting

Fraguada Bonilla, 186 D.P.R. at 389, 393).       Under that legal

precept, “perfect joint liabilities occur ‘among several persons

joined by a common interest, who interact frequently with each

other or know each other.’”    Id. (quoting Fraguada Bonilla, 186

P.R. Dec. 365, 2012 WL 3655336).     Vicarious liability situations

are a good example of this situation.      Id.   Another is a

hospital-physician relationship.     See, e.g., Ramirez-Ortiz v.

Corporacion Del Centro Cardiovascular De P.R. y Del Caribe, 994

F. Supp. 2d 218, 223 (D.P.R. 2014) (Besosa, J.).        It is the

“common interest” language of Fraguada Bonilla that the Sellers

rely on here.   Hamdallah/Nieves Acevedo/Nieves Roman Sellers’

Opp’n CVS Mot. 23.



                                 [38]
      Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 39 of 42



      The Sellers cite no caselaw where perfect solidarity exists

between lessor and lessee vis-à-vis third parties, or, indeed,

in any real estate development.       Id.   CVS cites to cases where

the parties are vicariously liable.         Hamdallah/Nieves

Acevedo/Nieves Roman Sellers’ CVS Reply 15; Cruz Marrero

Hamdallah/Nieves Acevedo/Nieves Roman Sellers’ CVS Reply 13-14.

The Sellers argue that CPC Carolina and CVS were working as a

“joint venture” over several years to develop a CVS Pharmacy in

Carolina “pursuant to the terms of the Ground Lease.”

Hamdallah/Nieves Acevedo/Nieves Roman Sellers’ Opp’n CVS Mot.

23.   This single phrase, however, is undeveloped argument.          As

CVS correctly argues, the Sellers have failed even to attempt to

set out the elements of a joint venture under Puerto Rico law.

CVS Resp. Pls.’ Suppl. Br. Oral Arg. 2; see De Arellano v.

Sandrine Corp., Civil No. 11-1289 (JAF), 2012 WL 899261, at *3

(D.P.R. Mar. 15, 2012) (Fuste, J.) (dismissing joint-venture

argument on motion to dismiss where plaintiff argued Florida law

rather than Puerto Rico law).       Here, the Sellers have not met

their burden as to solidarity between CVS and CPC Carolina;

indeed, this is an instance of imperfect solidarity.

      Finally, Cruz Marrero argues that the statute of

limitations is tolled because the torts are continuing in

nature.   First, Cruz Marrero argues that because “neither CPC

nor CVS [has] returned to the [Sellers] their property nor have

                                   [39]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 40 of 42



they complied with the contractual provisions of delivering the

amount of money that was placed in the escrow account, as

agreed” under the Agreements the statute of limitations did not

expire.   Cruz Marrero Opp’n CVS Mot. 13.     This argument is

meritless: there is no evidence of a contractual relationship

between CVS and the Sellers, nor is there any evidence that

title ever passed on the Parcels.

     Second, Cruz Marrero claims that the damages are

“continuing” inasmuch as CVS did nothing to secure the property.

Id. 13-15.   Assuming without ruling that the legal theory of

failure to safeguard property was properly pled, CVS is correct

that continuing damages from a failure to secure the Parcels

upon the deal falling apart does not extend the statute of

limitations.   Cruz Marrero Hamdallah/Nieves Acevedo/Nieves Roman

Sellers’ CVS Cruz Marrero Reply 14-15 (citing M.R. (Vega Alta),

Inc. v. Caribe Gen. Elec. Prods., Inc., 31 F. Supp. 2d 226, 240

(D.P.R. 1998) (Fuste, J.)).    To the extent that CVS somehow

harmed the Sellers by withdrawing from the Ground Lease, its

final act or omission occurred when it notified CPC Carolina

that it was out of the deal on August 17, 2017, and as to the

Sellers at the latest on August 25, 2017, when CPC Carolina

placed the Sellers on actual notice that CVS was not proceeding.




                                 [40]
    Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 41 of 42



Indeed, this case is unlike Rivera Ruiz v. Municipio de Ponce,

196 D.P.R. 410 (P.R. 2016).12

     In Rivera Ruiz, the Puerto Rico Supreme Court held that the

continuing omission by a municipality to fix a sewer caused

recurrent flooding was a continuing tort.       See id. at 430. The

Puerto Rico Supreme Court reconciled Puerto Rico law on the

issue:

     [B]efore damages caused by any culpable or negligent
     act or omission of a continued nature, the limitations
     period to initiate an action to request compensation
     begins to elapse when the last acts or omissions are
     verified or the final result is produced, whichever is
     later. This norm is not incompatible with the
     cognitive theory of damage that governs our system.
     Because the continued damages are inexorably linked to
     the cause that originates them, the definitive
     knowledge of the losses caused is verified on the day
     that the source ceases, since as long as it exists,
     and therefore more damages related to it are
     foreseeable, we cannot talk about a definitive result.

Id. at 426 (quotations omitted).     Here, the allegedly unlawful

act is CVS’s pursuit of a project that was purportedly doomed

from its inception.   Cruz Marrero’s attempt to parlay CVS’s

withdrawal from the deal -- a cessation of act -- as a

continuing omission to secure the Sellers’ properties is




     12 The Court notes that a translated copy of this case was
not included in the record, but the Court has located a
translation accepted in this district in another action. See
Order, Ex. A, Certified Translation Rivera Ruiz v. Mun. de
Ponce, 196 D.P.R. 410 (P.R. 2016), ECF No. 94-1, McMillan v.
Rodriguez-Negron, CIVIL NO. 19-1639 (CCC-MDM) (D.P.R. filed Dec.
18, 2020) (Morgan, M.J.).
                                 [41]
      Case 3:18-cv-01555-WGY Document 246 Filed 08/20/21 Page 42 of 42



untenable.    Moreover, the Sellers’ evidence of vandalism damages

causally linked to CVS’s purported inaction after August 25,

2017 is mere speculation.      Accordingly, Cruz Marrero’s argument

that CVS’s purported omission are “continuous” fails, and the

statute of limitations expired one year after August 25, 2017.

IV.   CONCLUSION

      For the aforementioned reasons, it is hereby Ordered:

      1.     CPC Carolina’s Motions for Summary Judgment (ECF Nos.

65, 67, 69, and 71) against the Sellers are hereby ALLOWED and

the Consolidated Actions are each DISMISSED as to CPC Carolina.

      2. The CVS Parties’ Motions for Summary Judgment against

the Sellers (ECF Nos. 90, 91, 92, and 93) are ALLOWED and the

Consolidated Actions are hereby DISMISSED as to CVS.

      3. Judgment shall enter in favor of Defendants against the

Sellers in each of the Consolidated Actions.

      SO ORDERED.

                                          /s/ William G. Young__
                                             WILLIAM G. YOUNG
                                                   JUDGE
                                                  of the
                                               UNITED STATES13




       This is how my predecessor, Peleg Sprague (D. Mass. 1841-
      13

1865), would sign official documents. Now that I’m a Senior
District Judge I adopt this format in honor of all the judicial
colleagues, state and federal, with whom I have had the
privilege to serve over the past 43 years.
                                   [42]
